Judgment rendered April 26, 1973, Supreme Court, New York County, upon a jury verdict, convicting defendant of two counts of robbery in the second degree, possession of a weapon and two counts of petit larceny, unanimously modified, on the law, to the extent of reversing the convictions for petit larceny and possession of a weapon and vacating the sentences imposed thereon and dismissing such counts. As so modified, the judgment is otherwise affirmed. As the People point out, the pétit larceny and possession of a weapon counts are necessarily " 'Inclusory concurrent counts’ ” of the second degree robbery convictions (CPL 300.30, subd 4). As such, a conviction upon the robbery count is deemed a dismissal of the lesser inclusory count of petit larceny (CPL 300.40, subd 3, par [b]; People v Pyles, 44 AD2d 784). While a fuller elaboration of the defendant’s right of self representation could have been made, defendant was alerted to that right by the court. Mr. Steel was the third attorney to represent defendant and it cannot be concluded that the court erred in refusing to postpone the trial so that different counsel could be assigned or retained. Concur — Stevens, P. J., Kupferman, Tilzer, Capozzoli and Nunez, JJ.